Citation Nr: 1543694	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine/neck disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 30 percent for service-connected right knee disorder.

6.  Entitlement to an effective date earlier than August 31, 2012, for the establishment of service connection for a right knee disorder.

7.  Entitlement to an effective date earlier than June 18, 2013, for the establishment of service connection for right hip disabilities.

8.  Entitlement to an effective date earlier than February 4, 2014, for the establishment of service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Erin M. Ryan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in June 2013.  A transcript of that hearing is of record.

The Board notes that additional evidence relevant to the Veteran's right knee claim was added to the record but was not included in the most recent adjudication of the claim below via the November 2013 Statement of the Case (SOC).  However, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of such evidence in accord with 38 C.F.R. § 20.1304(c) (2014).

The Board also notes that the issues perfected for appeal also included entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  However, a TDIU was subsequently established by a June 2014 rating decision, and it does not appear the Veteran disagreed with the effective date for this benefit.  As such, this issue is no longer before the Board for appellate consideration.  

For the reasons addressed in the REMAND portion of the decision below, the Veteran's lumbar spine, right hip, and left knee claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed degenerative disc disease/degenerative joint disease of the cervical spine as a result of active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a traumatic brain injury (TBI) as a result of active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of active service.

4.  The Veteran's service-connected right knee disorder is not manifested by ankylosis, mal- or nonunion of the tibia and/or fibula, genu recurvatum, or recurrent subluxation or lateral instability.

5.  The Veteran's right knee has not been manifested by extension limited to 30 degrees or more, even when taking into account his complaints of pain.

6.  The Veteran's right knee has evidence of flexion limited to 45 degrees during flare-ups of pain.

7.  The Veteran's service-connected right knee is manifested by evidence of a meniscal tear with episodes of "locking" and pain.

8.  The record does not reflect a written claim of service connection for a right knee disability was received by VA prior to August 31, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for degenerative disc disease/degenerative joint disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a grant of service connection for TBI are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for an initial rating in excess of 30 percent for the service-connected right knee disorder based upon limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014); VAOPGCPREC 9-2004.

5.  The criteria for a separate rating of 10 percent for the service-connected right knee disorder based upon limitation of flexion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014); VAOPGCPREC 9-2004.

6.  The criteria for a separate rating of 20 percent for the service-connected right knee disorder based upon dislocated semilunar cartilage are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).

7.  The criteria for assignment of an effective date earlier than August 31, 2012, for the establishment of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the initial rating and earlier effective date claims regarding the right knee adjudicated by this decision, the Board notes that these appeals arise from a disagreement with the initial rating and effective date assigned for this disability following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board does take note of the fact the Veteran was provided with correspondence that explains the information and evidence used by VA to determine disability rating(s) and effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the right knee.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which show symptoms of the right knee that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated his right knee in July 2013 and June 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported his right knee has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  In regard to the earlier effective date claim, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the June 2013 DRO hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the VA official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, the June 2013 hearing discussed, among other things, the issue of whether service connection was warranted for the right knee  Further, service connection was not established for the right knee until a subsequent August 2013 rating decision.  In other words, the issues of entitlement to a higher rating and/or an earlier effective date were not part of the aforementioned hearing; nor has the Veteran since indicated he desires a hearing on these issues.  Consequently, it does not appear that VA's duties under Byrant apply to these issues.  In any event, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2013 hearing.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Here, the Veteran essentially contends that he has current disabilities of the back, neck, and head due to in-service injuries.  He has reported injuries to the neck and back during an obstacle course accident when another soldier fell on him.  He also reported he sustained such injuries as a result of in-service physical assaults that occurred during "blanket parties" and provided details thereof.  Moreover, he contends that his current psychiatric disorder is due to these physical assaults as well.

The Board notes that the Veteran's service treatment records do not contain any entries indicative of the type of injuries he contends occurred during his active service to include his account of assault due to "blanket parties."  Although no discharge examination was conducted, the Board notes that the first competent medical evidence of the claimed disabilities appears to be years after service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can serve as probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, there are medical records which indicate the neck, back, and psychiatric problems originated following a post-service motor vehicle accident in 1983.

Despite the foregoing, the Board notes that the Veteran is competent, as a lay person, to describe the type of injuries he contends were sustained in the obstacle course accident and the purported "blanket parties."  Further, 38 C.F.R. § 3.304(f)(5) contain special provisions for claims of PTSD based upon persona assault.  In addition, the Federal Circuit has observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).

The VA examinations conducted in July 2013 note that the Veteran's account of the in-service assault during the "blanket parties" had been conceded; and contain competent medical opinions which find that the Veteran currently has degenerative disc disease/degenerative joint disease of the cervical spine, TBI, and PTSD as a result thereof.  Additionally, there is a private medical opinion dated in February 2011 which, in pertinent part, relates the etiology of the cervical spine disorder to the injuries purportedly sustained from the obstacle course injury.

The Board notes that the aforementioned July 2013 VA examination opinions were rejected below, as detailed in the August 2013 Statement of the Case (SOC), on the basis that the concession the in-service assault occurred was premature; and that the evidence did not support the Veteran's account of such assaults.  Nevertheless, the Board finds it pertinent that the July 2013 VA examiners had reviewed the Veteran's claims folder and did not find his account of the in-service assault to be inconsistent with the record.  Further, the Board notes that service connection was established for disabilities of the right hip by the June 2014 rating decision as being etiologically linked to the same purported assaults during "blanket parties."  The Board finds nothing in the record which indicates injuries to the right hip occurred during such assault but not to the neck, back, and head as claimed by the Veteran.  Moreover, no competent medical opinion is of record which specifically refutes the opinions expressed by the July 2013 VA examiners on this matter.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed degenerative disc disease/degenerative joint disease of the cervical spine, TBI, and PTSD as a result of his active service.  Therefore, service connection is warranted for these disabilities.

Initial Rating(s)

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, the record reflects the Veteran's service-connected right knee disorder has been manifested by complaints of pain throughout the pendency of this case.  Therefore, the provisions of 38 C.F.R. 4.40, 4.45, and 4.59 are for consideration in this case.  Further, as discussed below, repetitive motion testing was conducted as part of the VA examinations in an effort to simulate the effect of pain during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Initially, the Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the right knee, mal- or nonunion of the tibia and/or fibula, or genu recurvatum have not been demonstrated.  

The 30 percent evaluation was assigned for chronic right knee strain based upon limitation of extension under Diagnostic Code 5261.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria of extension limited to 30 degrees or more even when taking into account his complaints of pain.  For example, the July 2013 VA examination showed initial extension ended at 19 degrees, and at 20 degrees following repetitive motion testing.  The more recent June 2014 VA examination found the Veteran had extension to zero degrees both initially and after repetitive motion testing.  Nothing in the other evidence of record documents the Veteran had limitation of extension to the extent necessary for a rating in excess of 30 percent under Diagnostic Code 5261 to include on the basis of a "staged" rating(s).

The Board does note, however, that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  Here, the Board acknowledges that the July 2013 VA examination showed the right knee had flexion to 90 degrees both initially and after repetitive motion testing.  However, the more recent June 2014 VA examination showed the right knee had flexion to 35 degrees initially, with decreased motion to 45 degrees after repetitive motion testing.  As such, the Veteran's right knee has evidence of flexion limited to 45 degrees during flare-ups of pain.  Therefore, he is entitled to a separate rating of 10 percent under the criteria found at Diagnostic Code 5260.  Nothing in the record indicates he has had flexion limited to 30 degrees or less so as to warrant a rating in excess of 10 percent even on the basis of a "staged" rating(s).

The Board further notes that VA's Office of General Counsel held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

The Board acknowledges that the Veteran reported buckling of his knee at the June 2014 VA examination, and it was noted that he wore a brace.  However, both of these VA examinations noted that there was no evidence or history of recurrent subluxation/dislocation.  Further, anterior, posterior, and medial-lateral instability tests were all normal on the July 2013 VA examination.  The subsequent June 2014 VA examination noted that it was unable to test for anterior or posterior instability.  As such, there is nothing by which the Board can find such instability.  Medial-lateral instability testing was normal for the right knee on this examination.  Nothing in the other evidence of record demonstrates the type of recurrent instability and/or subluxation of the right knee so as to warrant a separate rating under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.3, 4.7.

The Board does note, however, that both the July 2013 and June 2014 VA examinations note that the Veteran has a meniscus (semilunar cartilage) condition.  Specifically, the June 2014 VA examination found he had a meniscal tear.  Both examinations noted he had had no meniscectomy.  Further, the June 2013 VA examination noted that he had frequent episodes of "locking" and pain of the right knee in regard to the meniscus condition.  As such, it appears the Veteran does satisfy the criteria for a separate rating of 20 percent under Diagnostic Code 5258.  Id.  This Code does not provide for a rating in excess of 20 percent.

In summary, the Board finds that the Veteran's service-connected right knee does not warrant application of Diagnostic Codes 5256, 5257, 5262, or 5263; that he does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 5261; he does satisfy the criteria for a separate rating of no more than 10 percent under Diagnostic Code 5260; as well as a separate rating of 20 percent under Diagnostic Code 5258.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's right knee disability.  As stated above, the Veteran's right knee is manifested by complaints of pain and resulting functional impairment.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, such complaints must be addressed in determining the appropriate schedular rating.  Further, his symptoms of limited motion and meniscal condition are addressed by the ratings assigned pursuant to Diagnostic Codes 5260, 5261, and 5258.  The record does not demonstrate any other symptoms that are not addressed by the schedular criteria; nor is there indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board finds the rating criteria are adequate to evaluate the Veteran's service-connected right knee disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as already noted, the Veteran has already been assigned a TDIU and the record does not show and the Veteran does not report that he is unable to work due solely to his right knee disability.  Therefore, no further discussion of his entitlement to such a benefit is warranted in this case.

Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later. However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing." Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Board acknowledges the Veteran has contended he submitted a claim of service connection for the right knee in 1979.  However, a thorough review of the record does not reflect a written claim of service connection for a right knee disability was received by VA prior to August 31, 2012.

The Board further notes, in regard to the Veteran's contentions, that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15   (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  A claimant's mere statement that he or she submitted a document to VA is insufficient for that purpose.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (Applying the presumption of regularity to conclude that VA did not receive the Appellant's Substantive Appeal because the Appellant's statements were insufficient to rebut the presumption that had VA received the Substantive Appeal, VA would have placed it in the claims file and acted on it in some way); see also Redding v. West, 13 Vet. App. 512, 515 (2000) (Finding Appellant's assertions of submission insufficient to rebut presumption that RO did not receive her power of attorney).

In view of the foregoing, the Board finds no there is no legal basis to assign an effective date earlier than August 31, 2012, for the establishment of service connection for a right knee disorder.  Therefore, the benefit sought on appeal is denied.


ORDER

Service connection for degenerative disc disease/degenerative joint disease of the cervical spine is granted.

Service connection for TBI is granted.

Service connection for PTSD is granted.

An initial rating in excess of 30 percent for limited extension of the service-connected right knee disorder is denied.

A separate compensable rating of no more than 10 percent for limited flexion of the service-connected right knee disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate compensable rating of no more than 20 percent for dislocated semilunar cartilage of the service-connected right knee disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date earlier than August 31, 2012, for the establishment of service connection for a right knee disorder is denied.


REMAND

Initially, the Board notes that the July 2013 VA examiner opined it was less likely than not that the Veteran's current lumbar spine disorder was incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds that the rationale provided in support of this opinion is deficient.  In pertinent part, the examiner stated that per the Veteran's claim his back was initially injured on the obstacle course while in basic training; that due to the mechanism of injury, that of axial force on the top of the head, the initial injury may have indeed occurred on the obstacle course; but the examiner stated it was not during the assault.  Nevertheless, the examiner does not explain, if the back was injured on the obstacle course, why the current lumbar spine disorder was not related to that injury.  Further, the examiner does not explain the conclusion that the back was not injured during the assault during "blanket parties."  Moreover, as the examiner indicates the initial injury involved the neck it raises the possibility that the lumbar spine disorder may be secondary to the cervical spine disorder for which the Board has determined service connection is warranted.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In view of the foregoing, the Board must find that the July 2013 VA examination is not adequate for resolution of the lumbar spine claim.  

With respect to the right hip, the Board notes that a June 2014 rating decision established service connection for right hip strain evaluated as 30 percent disabling; limitation of adduction of the right hip, evaluated as 10 percent disabling; and limitation of extension of the right hip, evaluated as noncompensable (zero percent); all of which were effective from June 18, 2013.  That decision also established service connection for degenerative joint disease of the left knee, evaluated as 10 percent disabling, effective from February 4, 2014.

By a statement subsequently received in May 2015, the Veteran reported that he agreed with the ratings assigned for his "hips [and] legs" but not "the starting date" thereof.  Although other issues were addressed by the June 2014 rating decision besides the right hip and left knee, these are the only issues which appear to be in regard to the Veteran's "hips [and] legs."  Therefore, it appears he is only disagreeing with the effective date assigned for the establishment of service connection for these disabilities.  As such, it appears that this statement constitutes at timely Notice of Disagreement (NOD) as to these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of entitlement to an effective date earlier than June 18, 2013, for right hip disabilities; and earlier than February 4, 2014, for a left knee disorder.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine since July 2013.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his claimed lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.

For any lumbar spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of his active service to include his account of injury on the obstacle course and assault during "blanket parties".  If the examiner determines the lumbar spine disorder is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the now service-connected cervical spine disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the lumbar spine claim in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance SOC on this issue in August 2013, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


